Citation Nr: 1422389	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-38 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether there was clear and unmistakable error in a May 1998 rating decision that denied entitlement to service connection for Charcot-Marie-Tooth Disease (CMT) of the bilateral lower extremities.

2.  Whether there was clear and unmistakable error in a May 1998 rating decision that denied entitlement to service connection for cavovarus deformities of the bilateral feet.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for cavovarus deformities of the bilateral feet.

4.  Entitlement to service connection for cavovarus deformities of the bilateral feet, to include as secondary to CMT.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) from November 2000 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is of record.

The Veteran asserts clear and unmistakable error in May 1998 and November 2000 rating decisions denying service connection for CMT and cavovarus deformities.  From the outset, the Board notes that these rating decisions are referred to by the Veteran and his representative as April 1998 and August 2000 rating decisions.  However, even though these decisions to reflect caption dates from April 1998 and August 2000, a review of the date stamps on the cover letters sent regarding these decisions reflects that the correct dates of the decisions are May 1998 and November 2000, respectively.  Accordingly, throughout this decision, the Board will refer to the rating decisions in question as the May 1998 and November 2000 rating decisions.  


To the extent that the Veteran and his accredited representative contend that there was clear and unmistakable error in a November 2000 rating decision that denied the Veteran's petition to reopen his claim for service connection for cavovarus deformities of the bilateral feet, this decision was timely appealed with the submission of an August 2001 notice of disagreement.  Therefore, the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for cavovarus deformities of the bilateral feet remained pending until the present and will be decided on the merits.  The issues on the cover page have been recharaterized accordingly.


FINDINGS OF FACT

1.  It is presumed that the Veteran received notification of the May 1998 rating decision that denied service connection for CMT and cavovarus deformities; this rating decision became final.  

2.  The May 1998 rating decision that denied service connection for CMT contained clear and unmistakable error; however, there is no clear and unmistakable error with regard to the May 1998 rating decision's denial of service connection for cavovarus deformities.

3.  Evidence submitted since May 1998 is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for cavovarus deformities of the bilateral feet; combined with VA assistance and considering the other evidence of record, this evidence raises a reasonable possibility of substantiating the claim.

4.  The Veteran's cavovarus deformities of the bilateral feet are caused by or aggravated by his service-connected CMT.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision is final as to the claims for service connection for CMT and cavovarus deformities.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2013).

2.  There was clear and unmistakable error in the May 1998 rating decision in its failure to apply the presumption of soundness and to grant service connection for CMT.  38 U.S.C.A. §§ 1111, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013).

3.  The May 1998 rating decision did not contain clear and unmistakable error in its failure to apply the presumption of soundness and/or to grant service connection for cavovarus deformities. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013).

4.  New and material evidence has been presented to reopen the claim of entitlement to service connection for cavovarus deformities of the bilateral feet.  38 U.S.C.A. 
§§ 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for entitlement to service connection for cavovarus deformities of the bilateral feet have been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The regulations governing the duties to notify and assist are not applicable to a claim for review of a prior final regional office decision on the basis of clear and unmistakable error.  See Parker v. Principi, 15 Vet. App. 407 (2002).  Additionally, with regard to the other issues decided herein, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's determinations.


II.  May 1998 Rating Decision Finality

As an initial matter, the Board finds that the May 1998 rating decision that denied service connection for CMG and cavovarus deformities became final.  The Veteran did not submit new and material evidence or a notice of disagreement within one year of this decision.  

Although the Veteran asserts that he did not receive this rating decision, there is a presumption of regularity that applies to mailings of the VA.  See Clarke v. Nicholson, 21 Vet. App. 130 (2007).  To rebut the presumption, in addition to asserting non receipt, the appellant bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  Id. at 133.  Absent the production of such clear evidence, delivery is proven.  Id.  Significantly, the Court has stated that, if a claimant alleges non-receipt of a VA notice letter, clear evidence to rebut the presumption of regularity "mandates not only a declaration by the appellant of non-receipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery."  Id. (emphasis added).  An addressing error is consequential where it "results in an address that does not contain all the necessary address elements" sufficient to enable delivery.  Id. at 135 (looking to the U.S. Postal Service (USPS) regulations to determine whether an addressing error was consequential to delivery); see also Crain v. Principi, 17 Vet. App. 182, 187 (2003) (sending notice to an incorrect mailing address "constitutes the 'clear evidence' needed to rebut the presumption of regularity that the BVA properly mailed notice" of the Board decision).            

Here, the Veteran's allegation of non-receipt is unsupported by any additional evidence necessary to rebut the presumption of regularity.  The address on the May 1998 rating decision is the same address provided by him in his application for benefits.  Additionally, the Veteran appears to reference this decision specifically in his February 2000 statement when he discussed being rated 80 percent disabled for purposes of nonservice-connected pension, which was granted in the same May 

1998 rating decision.  In light of the above, the Board finds that clear evidence to rebut the presumption of regularity of the mailing of the May 1998 rating decision has not been shown.  Therefore, delivery of the rating decision is assumed.

III.  Clear and Unmistakable Error

Having found that the May 1998 rating decision became final, the Board will now address the Veteran's contentions that it contained clear and unmistakable error.  In order to establish clear and unmistakable error, a claimant must demonstrate either that (1) "the correct facts, as they were known at the time, were not before the adjudicator," or (2) "the statutory or regulatory provisions extant at the time were incorrectly applied." Willsey v. Peake, 535 F.3d 1368, 1371 (Fed. Cir. 2008) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

With regard to the issue of entitlement to service connection for CMT, the Board agrees that there was clear and unmistakable error for the May 1998 rating decision's failure to apply the presumption of soundness.  The May 1998 decision relied on the absence of "muscle disintegration in service" to deny the claim.  Before the presumption of soundness is for application in a service connection case, there must be evidence that a disease or injury that was not noted upon a veteran's entry to service manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  Here, such evidence was presented and before the adjudicators at the time of the Mary 1998 rating decision.  Namely, the December 1997 VA examination diagnosing CMT expressly stated that the "veteran first noted dysfunction of his legs while in boot camp."  Therefore, it was legal error to not apply the presumption of soundness in this case.  Furthermore, the Board finds that, but for this legal error, the result would have been manifestly different.  Upon application of 38 U.S.C.A. § 1111, the burden would have shifted the government to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Here, it cannot be said that was any clear evidence of either the preexistence of CMT or that any progression in service was solely due to the natural 

progress of the disease.  Accordingly, the Board finds that, had the presumption of soundness been properly applied, reasonable minds would not differ in finding that the Veteran was presumed sound at entrance and that his symptoms of CMT were presumed to have worsened in service, ultimately warranting a grant of service connection for CMT.  Thus, the May 1998 rating decision must be revised on the basis of clear and unmistakable error with regard to this issue.  

With regard to his claim for bilateral foot cavovarus deformities, however, the Board finds that the May 1998 rating decision was not clearly erroneous.  The appellant essentially contends that, like his claim for CMT, the presumption of soundness should have been applied and that service connection for this disability is warranted because it is an in-service manifestation or symptom of his CMT.  However, the evidence of record at the time of the May 1998 rating decision did not point to a conclusion, upon which reasonable minds could not differ, that the cavovarus deformities were (1) a disease rather than a defect and/or (2) manifestations or symptoms of his CMT.  Significantly, the U.S. Court of Appeals for Veterans Claims (Court) has noted that congenital or developmental diseases-but not defects-may be service connected.  Quirin v. Shinseki, 22 Vet.App. 390, 394 (2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that "non-disease or non-injury entities such as congenital defects" are not "disabilities" within the meaning of 38 U.S.C.A. § 1110, which outlines basic entitlement to VA disability compensation); 38 C.F.R. § 3.303(c) (2013) (stating that congenital or developmental defects "are not diseases or injuries" for VA disability compensation purposes).  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).  For congenital defects, service connection may be warranted only for superimposed injuries or diseases related to service.  Simply stated, it cannot be said that the May 1998 adjudicators clearly and erroneously misapplied the law in the failure to apply the presumption of aggravation to his bilateral cavovarus deformity, which was determined to be a defect at the time of the rating decision.  

Furthermore, although evidence subsequently submitted would later suggest a relationship between CMT and cavovarus deformities, this evidence was not before adjudicators at the time of the May 1998 rating decision.  Therefore, it cannot also be said that adjudicators did not apply the correct facts as they were known in May 1998 in determining that the cavovarus deformities were defects as opposed to a symptom of a disease process, as evidence suggesting that cavovarus deformities resulted from the Veteran's CMT was not submitted until a later date.  Accordingly, the Board cannot find that the May 1998 rating decision was clearly erroneous with regard to its denial of service connection for cavovarus deformities.  

IV. New and Material Evidence

As alluded to above, the Veteran's claim for service connection for cavovarus deformities was last denied in a final May 1998 rating decision on the basis that it was a congenital defect unrelated to service.  The current appeal stems from his February 2000 claim to reopen, which was denied in a November 2000 rating decision.  (The Board notes that the Veteran submitted an August 2001 notice of disagreement).    

After carefully reviewing the record, the Board finds that new and material evidence has indeed been submitted since the claim was last denied in May 1998. Most significantly, the Veteran underwent a March 2008 VA examination in which the examiner concluded that the Veteran's "cavovarus deformities were secondary to [CMT] disease."  This evidence bears directly on establishing that the deformities were not merely congenital defects but were the result of a disease process.  When the Board considers this evidence combined with VA's duty to assist, the evidence raises a reasonable possibility of substantiating the claim.  The new evidence, therefore, is deemed both "new" and "material" and is sufficient to reopen his claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

V. Service Connection for Cavovarus Deformities of the Bilateral Feet

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence, generally medical, establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  After reviewing the evidence of record, the Board finds that the criteria for entitlement to service connection for cavovarus deformities of the bilateral feet have been met.

As an initial matter, there is no dispute that the evidence establishes a current disability of cavovarus deformities during the appeal period, and the Board has determined above that service connection for CMT is warranted.  In ascertaining whether there is a link between Veteran's cavovarus deformities and CMT, the Board finds highly probative a March 2008 VA examination report in which the examiner concluded that the Veteran's "cavovarus deformities were secondary to [CMT] disease."  This medical opinion is uncontroverted and various internet articles submitted by the Veteran also document a relationship between CMT and this type of foot abnormality.  (See internet article submissions stating "CMT . . . causes . . . foot bone abnormalities" and that patients of CMT may develop "pes cavus").  Because the examiner reviewed the claims file and took into account the lengthy history of foot symptoms demonstrated since service and his diagnosis of CMT, the Board finds this opinion to be highly probative.  In fact, the Board can find no adequate basis to reject the uncontroverted positive nexus opinion, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

Given the favorable nexus evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for cavovarus deformities as secondary to CMT.

ORDER

The May 1998 rating decision, which denied service connection for CMT, contained clear and unmistakable error, and service connection for CMT is granted.

The claim for revision of the May 1998 rating decision that denied entitlement to service connection for cavovarus deformities of the bilateral feet on the basis of clear and unmistakable error is denied.   

New and material evidence having been submitted, the claim for service connection for cavovarus deformities of the bilateral feet is reopened.

Service connection for cavovarus deformities of the bilateral feet is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


